DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Amendment
This Office Action is in response to applicant’s communication filed on November 18th, 2020. The Applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last office action, claims 1, 4-5, and 9-20 have been amended. As a result, claims 1-20 are pending in this office action.

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed on November 18th, 2020, with respect to the rejection of independent claims 1, 10, and 17 under 35 U.S.C 103, where the applicant asserts that the Li nor Yang does not teach or suggest “generate a first index from the first set without referencing images of the second set in the first index, the first index being associated with the first entity; generate a second index from the second set without referencing images of the first set in the second index, the second index being associated with the second entity; receive a query image” as recited in independent claims 1, 10, and 17. The examiner agreed that the applied references, Li, does not teach or suggest the above limitations, 

Gokturk teaches generate a first index from the first set without referencing images of the second set in the first index, the first index being associated with the first entity (See Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use… information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0059]; Both signatures 128 and text data 129 may be provided to an indexer 160, which generates index data 162 for use with one or more indexes 164. The index data 162 may thus carry data that is the result of recognition or image analysis processes. Subsequent searches may specify or use image data provided in the one or more indexes 164) {Examiner correlates “the first index from the first set without referencing images of the second set in the first index” as the index in which carries the data in NOTE: See [0197], “This data may be subject to search by a user who can specify as input text, images and visual values or attributes such as color. Accordingly, step 1240 provides that a search input is received from a user. This input may correspond to any of text input 1242, class or classification input 1244, feature selection 1246, image value input 1247, processed image input 1248, and/or unprocessed image input 1249”. The type of input from the user can include image input (query image) request in such when it deliver to the system, the it generates a query according to the search input and return search results back to the user}).

Gokturk also indicates that the inputs that is received would reflect to receiving the output of the results in such matches the criteria of the query input against one or more indexes to retrieve the similar product in the picture (See Gokturk: [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. In one embodiment, records from multiple content items are displayed and combined on a single page for display to a user and See Gokturk: [0234]; In contrast, FIG. 15B illustrates an example of similarity (likeness) search results on a shoe. The results match the query image with a combination of color, shape, and texture).

As such, Gokturk teaches generate a first index from the first set without referencing images of the second set in the first index, the first index being associated with the first entity; generate a second index from the second set without referencing images of the first set in the second index, the second index being associated with the second entity (See Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use… information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification)… [0059]; Both signatures 128 and text data 129 may be provided to an indexer 160, which generates index data 162 for use with one or more indexes 164. The index data 162 may thus carry data that is the result of recognition or image analysis processes. Subsequent searches may specify or use image data NOTE: See [0197], “This data may be subject to search by a user who can specify as input text, images and visual values or attributes such as color}).

Applicant’s arguments, see pg. 10-11, filed on November 18th, 2020, with respect to the rejection of independent claims 1, 10, and 17 under 35 U.S.C 103, where the applicant asserts that the Li nor Yang does not teach or suggest “the first entity is a first commercial enterprise, wherein the second entity is a second commercial enterprise, and further wherein the first set of images and metadata are associated with products or services of the first entity, and still further wherein the third entity is a consumer” as recited in independent claims 1, 10, and 17. The examiner agreed that the applied references, Li, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn under 35 U.S.C 103. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2013/0127893 issued to Gokturk et al. (hereinafter as “Gokturk”) is shown to teach the amended limitation.

Gokturk teaches on [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query {Examiner correlate these entities as different manufactures or brand identification on how the image of the object corresponds to the classification. Thus, when the user perform inputs to the indexes, the search results would return results associated the content derived from the match based on the match of the criteria of the query (Also NOTE: See [0197], “This data may be subject to search by a user who can specify as input text, images and visual values or attributes such as color}.

As such, Gokturk teaches “the first entity is a first commercial enterprise, wherein the second entity is a second commercial enterprise, and further wherein the first set of images and metadata are associated with products or services of the first entity, and still further wherein the third entity is a consumer” (Examiner correlates different indices according to their respective product is according to the input receive (See Gokturk: [0197], “This data may be subject to search by a user who can specify as input text, images and visual values or attributes such as color), the search result return is derived based on the context of the image (See Gokturk: [0042]-[0043]; The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 9-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0127893 issued to Gokturk et al. (hereinafter as “Gokturk”) in further view of Non- Patent Literature. "Visual Search at eBay" authored by FAN YANG et al. (hereinafter as "Yang").

	Regarding claim 1, Gokturk teaches a system comprising: a set of processors (Gokturk: [0039]; Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors); 

a storage apparatus comprising instructions, which, when executed by the set of processors (Gokturk: [0039]; Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors), cause the system to perform operations to: receive a first set of images and metadata corresponding to the images of the first set, the first set originating from a device of a first entity (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In one embodiment, different indexes or index structures are used to hold data of different kinds that result from the processing of the images. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. In one embodiment, records from multiple content items are displayed and combined on a single page for display to a user {See [0135]; extract features that would then be used to identify the similarity of different objects. Important clues for similarity of two product items can be extracted from their metadata descriptions. For example, metadata usually contains the item type (casual sandal), brand (TeVa), a description of the item containing useful expressions such as rubber sole, strappy, leather. [0197], “This data may be subject to search by a user who can specify as input text, images and visual values or attributes such as color. Accordingly, step 1240 provides that a search input is received from a user. This input may correspond to any of text input 1242, class or classification input 1244, feature selection 1246, image value input 1247, processed image input 1248, and/or unprocessed image input 1249});


 receive a second set of images and metadata corresponding to the images of the second set, the second set originating from a device of a second entity (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. In one embodiment, records from multiple content items are displayed and combined on a single page for display to a user {See [0135]; extract features that would then be used to identify the similarity of different objects. Important clues for similarity of two product items can be extracted from their metadata descriptions. For example, metadata usually contains the item type (casual sandal), brand (TeVa), a description of the item containing useful expressions such as rubber sole, strappy, leather. [0197], “This data may be subject to search by a user who can specify as input text, images and visual values or attributes such as color. Accordingly, step 1240 provides that a search input is received from a user. This input may correspond to any of text input 1242, class or classification input 1244, feature selection 1246, image value input 1247, processed image input 1248, and/or unprocessed image input 1249});

generate a first index from the first set without referencing images of the second set in the first index, the first index being associated with the first entity (Gokturk: [0048]; In one embodiment, procurement 105 extracts text and metadata 103 from content item 102. The text and metadata 103 are forwarded to the object determinator 140. A text and metadata analyzer 145 may determine an object identifier 143 for an object contained in the content item. The object identifier 143 may correspond to an identification of a class or type, although other information may also be determined. In one embodiment, the text and metadata analyzer 145 portion of the object determinator 140 determines as much information as possible from the text and metadata 103. For example, in the case where content item 102 includes a web-based record of a shoe (e.g. as an item for merchandise), the text and metadata analyzer 145 may use the text and metadata to determine various levels of classification about the shoe, including whether it is for men or women, the type of shoe (sneakers, dress shoes, sandals), its coloring, price range, manufacturer, its quality (e.g. sample ratings provided on a website where the shoe is provided for sale), the material used to manufacture the shoe, and various other information. [0059]; Both signatures 128 and generates index data 162 for use with one or more indexes 164. The index data 162 may thus carry data that is the result of recognition or image analysis processes. Subsequent searches may specify or use image data provided in the one or more indexes 164);

generate a second index from the second set without referencing images of the first set in the second index, the second index being associated with the second entity (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query); 

 	receive a query image, an identifier for the first entity, and metadata corresponding to the query image, the query image, the identifier for the first entity (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. [0234]; In contrast, FIG. 15B illustrates an example of similarity (likeness) search results on a shoe. The results match the query image with a combination of color, shape, and texture {See [0197], “This data may be subject to search by a user who can specify as input text, images and visual values or attributes such as color. Accordingly, step 1240 provides that a search input is received from a user. This input may correspond to any of text input 1242, class or classification input 1244, feature selection 1246, image value input 1247, processed image input 1248, and/or unprocessed image input 1249}), and 

the metadata originating from a device of a third entity (Gokturk: [0137]; In another embodiment, the text in the different text fields (e.g. title, associated keywords, description, brand, etc.) may contain terms of different level of importance with regard to the perceived similarity of two items. [0142]; For instance, a “Strappy” shoe detector can be used to identify that a shoe is strappy, and the word “Strappy” can be added to the metadata of the particular item. [0185]; The web page component may include functionality that enables the user to specify a search input 1112. This search input 1112 may include (i) inputs of processed (previously recognized images), (ii) inputs of un-processed (never before recognized) images, (iii) inputs that specify a global feature (e.g. primary color), (iv) inputs that specify a local feature (e.g. shape or pattern in a region of an object), (v) classification input, and/or (vi) text input of information determined from recognition and analysis of images. Moreover, text searching and/or meta-data searching may be enabled using original text/metadata provided with the record. The search interface 1120 uses the inputs, either individually or in combination, to generate one or more search queries 1122 that are processed against index 1150. The index 1150 returns results 1154 that identify content records 1124 that satisfy criteria of the query 1122. {See [0135]; extract features that would then be used to identify the similarity of different objects. Important clues for similarity of two product items can be extracted from their metadata descriptions. For example, metadata usually contains the item type (casual sandal), brand (TeVa), a description of the item containing useful expressions such as rubber sole, strappy, leather. [0197], “This data may be subject to search by a user who can specify as input text, images and visual values or attributes such as color. Accordingly, step 1240 provides that a search input is received from a user. This input may correspond to any of text input 1242, class or classification input 1244, feature selection 1246, image value input 1247, processed image input 1248, and/or unprocessed image input 1249}); 

select the first index er-rather than the second index for the first entity (Gokturk: [0137]; In another embodiment, the text in the different text fields (e.g. title, associated keywords, description, brand, etc.) may contain terms of different level of importance with regard to the perceived similarity of two items. [0142]; For instance, a “Strappy” shoe detector can be used to identify that a shoe is strappy, and the word “Strappy” can be added to the metadata of the particular item. [0212]; The user may specify classification input 1148 through any one of many ways. For example, the user may enter text, select menu fields or specify or select an image. The classification input 1148 may be based on the text or menu item, or based on a classification of the object of the selected image. The class input handle 1328 may make a class designation that correlates to the classification input 1348. [0214] The query generator 1330 may convert inputs from any of the components of the user-interface into one or more queries 1382 for different indexes 1150 (FIG. 11). Individual queries 1332 to one index 1150 (FIG. 11) may combine inputs of different kinds. Specifically, one or more embodiments provide that any of the different kinds of inputs described above may be generated into one or more to specify a desired object image and color. The query generator 1330 may be used to generate a query 1382 for different index sources. Different components of the search module may use generated queries 1382 to perform comparisons and matchings of values in the index(es) 1150); 

	Gokturk does not explicitly teach based upon the query image and the metadata corresponding to the query image; perform a search of the first index based on the vector; generate a ranking of results of the search using multiple rankers; and return one or more images to the device of the third entity based on the ranking of the results of the search.

	However, Yang teaches based upon the query image and the metadata corresponding to the query image (Yang: 3.2 Aspect Prediction; Therefore, we embed the image representation from poo/5 layer with a one-hot encoded vector representation of leaf category. This integrates visual appearance and categorical information into one representation. This is particularly useful for our choice of multi-class classifiers. 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories); 

perform a search of the first index based on the vector (Yang: Figure 2: Overview of our visual search system. The top part shows image ingestion and indexing. The bottom part illustrates the flow during inference. Our core service accepts a query image from the client, performs category/aspect prediction and hash generation in a single pass, and then sends the results to image ranking service (Section 4.2). The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction); 

generate a ranking of results of the search using multiple rankers (Yang: Figure 2: The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction. Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color, the second example contains a handbag in poor lighting conditions, Due to image quality, we could not get exact match of product. Instead, we get similar bags, Without aspect prediction, the second image is not restricted to the brand in query, After re-ranking by aspects, brand in top retrieved images match with query); and 

403481-US-NP2Appl. No. 15/888,860 Reply to Final Office Action of August 18, 2020 Filed with RCE return one or more images to the device of the third entity based on the ranking of the results of the search (Yang: 6.1 User query; Figure 1 shows examples of user interface on ShopBot. Our visual search successfully finds exactly matching products despite noisy background and low quality query images. 6.2 Anchor search; The second use case of visual search in eBay ShopBot is anchor search. Every time a user is presented with a list of products (even if she used text to initiate the search), she can click on the "more like this" button on any of the returned products to refine or broaden initial searches, and to find visually similar items.


    PNG
    media_image1.png
    895
    834
    media_image1.png
    Greyscale


).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gokturk with the teachings of Yang to include receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image as taught by Gokturk and to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers as taught by Yang. Motivation to do so would result improving Gokturk’s method selecting indexes by additionally including Yang’s method of performing searching images correlating to match by ranking images utilizing a filter ranker to prevent whole wide search (See 3.3 Deep Sematic Binary Hash: To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories).

Regarding claim 9, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Gokturk further teaches the first entity is a first commercial enterprise, wherein the second entity is a second commercial enterprise, and further wherein the first set of images and metadata are associated with products or services of the first entity, and still further wherein the third entity is a consumer (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query).  

	Regarding claim 10, Gokturk teaches a processor implemented method comprising: receiving a first set of images and metadata corresponding to the first set of images, the first set originating from a device of a first entity (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In one embodiment, different indexes or index structures are used to hold data of different kinds that result from the processing of the images. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. In one embodiment, records from multiple content items are displayed and combined on a single page for display to a user);

receiving a second set of images and metadata corresponding to the second set of images, the second set originating from a device of a second entity(Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. In one embodiment, records from multiple content items are displayed and combined on a single page for display to a user); 

generating a first index from the first set without referencing images of the second set in the first index, the first index being associated with the first entity(Gokturk: [0048]; In one embodiment, procurement 105 extracts text and metadata 103 from content item 102. The text and metadata 103 are forwarded to the object determinator 140. A text and metadata analyzer 145 may determine an object identifier 143 for an object contained in the content item. The object identifier 143 may correspond to an identification of a class or type, although other information may also be determined. In one embodiment, the text and metadata analyzer 145 portion of the object determinator 140 determines as much information as possible from the text and metadata 103. For example, in the case where content item 102 includes a web-based record of a shoe (e.g. as an item for merchandise), the text and metadata analyzer 145 may use the text and metadata to determine various levels of classification about the shoe, including whether it is for men or women, the type of shoe (sneakers, dress shoes, sandals), its coloring, price range, manufacturer, its quality (e.g. sample ratings provided on a website where the shoe is provided for sale), the material used to manufacture the shoe, and various other information. [0059]; Both signatures 128 and text data 129 may be provided to an indexer 160, which generates index data 162 for use with one or more indexes 164. The index data 162 may thus carry data that is the result of recognition or image analysis processes. Subsequent searches may specify or use image data provided in the one or more indexes 164); 

generating a second index from the second set without referencing images of the first set in the second index, the second index being associated with the second entity (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query); 

receiving a query image, an identifier for the first entity, and metadata corresponding to the query image, the query image, the identifier for the first entity (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. [0234]; In contrast, FIG. 15B illustrates an example of similarity (likeness) search results on a shoe. The results match the query image with a combination of color, shape, and texture), and

the metadata originating from a device of a third entity(Gokturk: [0137]; In another embodiment, the text in the different text fields (e.g. title, associated keywords, description, brand, etc.) may contain terms of different level of importance with regard to the perceived similarity of two items. [0142]; For instance, a “Strappy” shoe detector can be used to identify that a shoe is strappy, and the word “Strappy” can  [0185]; The web page component may include functionality that enables the user to specify a search input 1112. This search input 1112 may include (i) inputs of processed (previously recognized images), (ii) inputs of un-processed (never before recognized) images, (iii) inputs that specify a global feature (e.g. primary color), (iv) inputs that specify a local feature (e.g. shape or pattern in a region of an object), (v) classification input, and/or (vi) text input of information determined from recognition and analysis of images. Moreover, text searching and/or meta-data searching may be enabled using original text/metadata provided with the record. The search interface 1120 uses the inputs, either individually or in combination, to generate one or more search queries 1122 that are processed against index 1150. The index 1150 returns results 1154 that identify content records 1124 that satisfy criteria of the query 1122);

selecting the first index rather than the second index based on the identifier for the first entity(Gokturk: [0212]; The user may specify classification input 1148 through any one of many ways. For example, the user may enter text, select menu fields or specify or select an image. The classification input 1148 may be based on the text or menu item, or based on a classification of the object of the selected image. The class input handle 1328 may make a class designation that correlates to the classification input 1348. [0214] The query generator 1330 may convert inputs from any of the components of the user-interface into one or more queries 1382 for different indexes 1150 (FIG. 11). Individual queries 1332 to one index 1150 (FIG. 11) may combine inputs of different kinds. Specifically, one or more embodiments provide that to specify a desired object image and color. The query generator 1330 may be used to generate a query 1382 for different index sources. Different components of the search module may use generated queries 1382 to perform comparisons and matchings of values in the index(es) 1150); 

Gokturk does not explicitly teach  generating a vector representing the query image based upon the query image and the metadata corresponding to the query image; performing a search of the first index based on the vector; generating a ranking of results of the search using multiple rankers; and returning one or more images to the device of the third entity based on the ranking of the results of the search.

However, Yang teaches  generating a vector representing the query image based upon the query image and the metadata corresponding to the query image (Yang: 3.2 Aspect Prediction; Therefore, we embed the image representation from poo/5 layer with a one-hot encoded vector representation of leaf category. This integrates visual appearance and categorical information into one representation. This is particularly useful for our choice of multi-class classifiers. 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories); 

performing a search of the first index based on the vector (Yang: Figure 2: Overview of our visual search system. The top part shows image ingestion and indexing. The bottom part illustrates the flow during inference. Our core service accepts a query image from the client, performs category/aspect prediction and hash generation in a single pass, and then sends the results to image ranking service (Section 4.2). The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. lhese are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.3 Deep Semantic Binary Hash: search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories. Top matches returned from the top categories are merged and ordered again to generate the final ranked list. 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction); 403481-US-NP4Appl. No. 15/888,860 

Reply to Final Office Action of August 18, 2020 Filed with RCE 	generating a ranking of results of the search using multiple rankers (Yang: Figure 2: The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction. Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color, the second example contains a handbag in poor lighting conditions, Due to image quality, we could not get exact match of product. Instead, we get similar bags, Without aspect prediction, the second image is not restricted to the brand in query, After re-ranking by aspects, brand in top retrieved images match with query); and 

returning one or more images to the device of the third entity based on the ranking of the results of the search (Yang: 6.1 User query; Figure 1 shows examples of user interface on ShopBot. Our visual search successfully finds exactly matching products despite noisy background and low quality query images. 6.2 Anchor search; The second use case of visual search in eBay ShopBot is anchor search. Every time a user is presented with a list of products (even if she used text to initiate the search), she can click on the "more like this" button on any of the returned products to refine or broaden initial searches, and to find visually similar items.


    PNG
    media_image1.png
    895
    834
    media_image1.png
    Greyscale

).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gokturk with the teachings of Yang to include receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image as taught by Gokturk and to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers as taught by Yang. Motivation to do so would result improving Gokturk’s method selecting indexes by additionally including Yang’s method of performing searching images correlating to match by ranking images utilizing a filter ranker to prevent whole wide search (See 3.3 Deep Sematic Binary Hash: To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories).

Regarding claim 11, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches each of receiving the first set of images and metadata, receiving the second set of images and metadata, generating the first index, generating the second indexgenerating the vector, selecting the first index, performing the search, and generating the ranking of the results are performed as separate individual microservices of a microservice architecture (Yang: 3.4 Aspect-based Image Re-ranking; After calculating the aspect matching score, we blend it with the visual appearance score Sappearance (normalized Hamming distance) from image ranking to obtain the final visual seai-ch score to re-rank the initial ranked list of product images, i,e,, effective similarity score 5 = lSappearancc + (l - A)Saspect· Linear combination allo,vs fast computation ,vithout performance degradation Figure 5 shows some examples where relevance is improved by aspect re-ranking, Re-ranking by aspects such as shape of refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product. 4.2 Image Ranking; When our core vision service (Figure 7) sends incoming search requests to the image ranking service, the requests could be served be any node in the cluster, referred to as "serving node". Since each node is aware of the state of the cluster, it proxies incoming requests to all other nodes including itself. Each node further looks through partitions assigned to it and finds the closest N listings for a given image hash if it has categories mentioned in the request (Figure 8). Each node divides category partition into a set of sub-partitions of the same number of available CPU cores and executes search in parallel to find the nearest N items).  

Regarding claim 14, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches generating s-the ranking of the results of the search using multiple rankers includes ranking the results of the search of the first index using a first level ranker to generate first candidates and ranking the first candidates using a second level ranker with application of the second level ranker limited to ranking the first candidates(Yang: 3.4 Aspect-based Image Re-ranking; After calculating the aspect matching score, we blend it with the visual appearance score Sappearance (normalized Hamming distance) from image ranking to obtain the final visual seai-ch score to re-rank the initial ranked list of product images, i,e,, effective similarity score 5 = lSappearancc + (l - A)Saspect· Linear combination allo,vs fast computation ,vithout performance degradation Figure 5 shows some examples where relevance is improved by aspect re-ranking, Re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product. 4.2 Image Ranking; When our core vision service (Figure 7) sends incoming search requests to the image ranking service, the requests could be served be any node in the cluster, referred to as "serving node". Since each node is aware of the state of the cluster, it proxies incoming requests to all other nodes including itself. Each node further looks through partitions assigned to it and finds the closest N listings for a given image hash if it has categories mentioned in the request (Figure 8). Each node divides category partition into a set of sub-partitions of the same number of available CPU cores and executes search in parallel to find the nearest N items).  

	Regarding claim 15, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches removing duplicate images based on results output from ranking the first candidates using the second level ranker (Yang: 3.1 Category Recognition; The network was trained from scratch based on a large set of images from diverse eBay product categories including fashion, toys, electronics, sporting goods, etc. we remove any duplicate images and split the dataset into a training set and a validation set, where every category has images in both training and validation sets. 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color); and 

retrieving metadata associated with results output from ranking the first candidates using the second level ranker(Yang: 3.1 Category Recognition; The network was trained from scratch based on a large set of images from diverse eBay product categories including fashion, toys, electronics, sporting goods, etc. we remove any duplicate images and split the dataset into a training set and a validation set, where every category has images in both training and validation sets. 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color).  


	Regarding claim 16, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches receiving the first set of images and metadata includes initially receiving a batch of images and at subsequent times receiving incremental amounts of images to include with the previously generated first index (Yang: 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color. After re-ranking by aspects, brand in top retrieved refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product).  

	Regarding claim 17, Gokturk teaches a non-transitory machine-readable storage device comprising instructions (Gokturk: [0039]; These instructions may be carried on a computer-readable medium. Machines shown in figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed), which when executed by a set of processors (Gokturk: [0039]; Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors), cause a system to perform operations, the operations comprisingAccording to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query); 

receive a first set of images and metadata corresponding to the images of the first set via the first set of partner APIs, the first set originating from a device of a first entity associated with the first set of partner APIs(Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In one embodiment, different indexes or index structures are used to hold data of different kinds that result from the processing of the images. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. In one embodiment, records from multiple content items are displayed and combined on a single page for display to a user);

 receive a second set of images and metadata corresponding to the images of the second set via the second set of partner APIs, the second set originating from a device of a second entity associated with the second set of partner APIs(Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. In one embodiment, records from multiple content items are displayed and combined on a single page for display to a user); 

generate an-a first index from the first set without referencing images of the second set in the first index, the first index being associated with the first entity (Gokturk: [0048]; In one embodiment, procurement 105 extracts text and metadata 103 from content item 102. The text and metadata 103 are forwarded to the object determinator 140. A text and metadata analyzer 145 may determine an object identifier 143 for an object contained in the content item. The object identifier 143 may correspond to an identification of a class or type, although other information may also be determined. In one embodiment, the text and metadata analyzer 145 portion of the object determinator 140 determines as much information as possible from the text and metadata 103. For example, in the case where content item 102 includes a web-based record of a shoe (e.g. as an item for merchandise), the text and metadata analyzer 145 may use the text and metadata to determine various levels of classification about the shoe, including whether it is for men or women, the type of shoe (sneakers, dress shoes, sandals), its coloring, price range, manufacturer, its quality (e.g. sample ratings provided on a website where the shoe is provided for sale), the material used to manufacture the shoe, and various other information. [0059]; Both signatures 128 and text data 129 may be provided to an indexer 160, which generates index data 162 for use with one or more indexes 164. The index data 162 may thus carry data that is the result of recognition or image analysis processes. Subsequent searches may specify or use image data provided in the one or more indexes 164); 403481-US-NP6Appl. No. 15/888,860 

Reply to Final Office Action of August 18, 2020 Filed with RCE generate a second index from the second set without referencing images of the first set in the second index, the second index being associated with the second entity(Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The query may reflect any of the inputs described with step 1240. One or more embodiments provide for the query to include multiple components (or queries) for different inputs, or combinations thereof. In step 1260, the queries are processed against one or more indexes. In step 1270, a search result is returned to the user. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query); 

 receive a query image, an identifier for the first entity, and metadata corresponding to the query image, the query image, the identifier for the first entity (Gokturk: [0042]-[0043]; According to embodiments, system 100 may operate on content items 102 that include images, including records or web content that package images along with text and/or metadata. Specific examples of content items 102 for use with embodiments described herein include web content, such as provided for merchandise, or web pages (e.g. e-commerce sites, blogs) on which people or merchandise are displayed. The information about the object contained in the image may correspond to one or more classifications (e.g. "Men's apparel", "clothing", sunglasses"), determination of type (e.g. manufacturer or brand identification), attribute information (color, pattern, shape), and/or information that is sufficiently specific to identify the object (such as for purchase). [0198]-[0200]; Step 1250 provides that a query is generated from the search input. The search result may include content that is based or derived from one or more content items that include data that match the criteria of the query. [0234]; In contrast, FIG. 15B illustrates an example of similarity (likeness) search results on a shoe. The results match the query image with a combination of color, shape, and texture), and 

the metadata originating from a device of a third entity(Gokturk: [0137]; In another embodiment, the text in the different text fields (e.g. title, associated keywords, description, brand, etc.) may contain terms of different level of importance with regard to the perceived similarity of two items. [0142]; For instance, a “Strappy” shoe detector can be used to identify that a shoe is strappy, and the word “Strappy” can  [0185]; The web page component may include functionality that enables the user to specify a search input 1112. This search input 1112 may include (i) inputs of processed (previously recognized images), (ii) inputs of un-processed (never before recognized) images, (iii) inputs that specify a global feature (e.g. primary color), (iv) inputs that specify a local feature (e.g. shape or pattern in a region of an object), (v) classification input, and/or (vi) text input of information determined from recognition and analysis of images. Moreover, text searching and/or meta-data searching may be enabled using original text/metadata provided with the record. The search interface 1120 uses the inputs, either individually or in combination, to generate one or more search queries 1122 that are processed against index 1150. The index 1150 returns results 1154 that identify content records 1124 that satisfy criteria of the query 1122);

select the first index rather than the second index based on the identifier for the first entity (Gokturk: [0212]; The user may specify classification input 1148 through any one of many ways. For example, the user may enter text, select menu fields or specify or select an image. The classification input 1148 may be based on the text or menu item, or based on a classification of the object of the selected image. The class input handle 1328 may make a class designation that correlates to the classification input 1348. [0214] The query generator 1330 may convert inputs from any of the components of the user-interface into one or more queries 1382 for different indexes 1150 (FIG. 11). Individual queries 1332 to one index 1150 (FIG. 11) may combine inputs of different kinds. Specifically, one or more embodiments provide that to specify a desired object image and color. The query generator 1330 may be used to generate a query 1382 for different index sources. Different components of the search module may use generated queries 1382 to perform comparisons and matchings of values in the index(es) 1150); 

	Gokturk does not explicitly teach based upon the query image and the metadata corresponding to the query image; perform a search of the first index based on the vector; generate a ranking of results of the search using multiple rankers; and return one or more images to the device of the third entity based on the ranking of the results of the search.

	However, Yang teaches based upon the query image and the metadata corresponding to the query image(Yang: 3.2 Aspect Prediction; Therefore, we embed the image representation from poo/5 layer with a one-hot encoded vector representation of leaf category. This integrates visual appearance and categorical information into one representation. This is particularly useful for our choice of multi-class classifiers. 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories); 

perform a search of the first index based on the vector; generate a ranking of results of the search using multiple rankers(Yang: Figure 2: The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction. Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color, the second example contains a handbag in poor lighting conditions, Due to image quality, we could not get exact match of product. Instead, we get similar bags, Without aspect prediction, the second image is not restricted to the brand in query, After re-ranking by aspects, brand in top retrieved images match with query); and

 return one or more images to the device of the third entity based on the ranking of the results of the search(Yang: 6.1 User query; Figure 1 shows examples of user interface on ShopBot. Our visual search successfully finds exactly matching products despite noisy background and low quality query images. 6.2 Anchor search; The second use case of visual search in eBay ShopBot is anchor search. Every time a user is presented with a list of products (even if she used text to initiate the search), she can click on the "more like this" button on any of the returned products to refine or broaden initial searches, and to find visually similar items.


    PNG
    media_image1.png
    895
    834
    media_image1.png
    Greyscale

).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gokturk with the teachings of Yang to include receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image as taught by Gokturk and to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers as taught by Yang. Motivation to do so would result improving Gokturk’s method selecting indexes by additionally including Yang’s method of performing searching images correlating to match by ranking images utilizing a filter ranker to prevent whole wide search (See 3.3 Deep Sematic Binary Hash: To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories).

	Regarding claim 18, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches receive the first set of images and metadata, receive the second set of images and metadata, generate the first index, generate the second indexgenerate the vector, select the first index, perform the search, and generate the ranking are performed as separate individual microservices of a microservice architecture  (Yang: 3.4 Aspect-based Image Re-ranking; After calculating the aspect matching score, we blend it with the visual appearance score Sappearance (normalized Hamming distance) from image ranking to obtain the final visual seai-ch score to re-rank the initial ranked list of product images, i,e,, effective similarity score 5 = lSappearancc + (l - A)Saspect· Linear combination allo,vs fast computation ,vithout performance degradation Figure 5 shows some examples where relevance is improved by aspect re-ranking, Re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product. 4.2 Image Ranking; When our core vision service (Figure 7) sends incoming search requests to the image ranking service, the requests could be served be any node in the cluster, referred to as "serving node". Since each node is aware of the state of the cluster, it proxies incoming requests to all other nodes including itself. Each node further looks through partitions assigned to it and finds the closest N listings for a given image hash if it has categories mentioned in the request (Figure 8). Each node divides category partition into a set of sub-partitions of the same number of available CPU cores and executes search in parallel to find the nearest N items).  

Claims 2-8, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2013/0127893 issued to Gokturk et al. (hereinafter as “Gokturk”) in view of Non- Patent Literature. "Visual Search at eBay" authored by FAN YANG et al. (hereinafter as "Yang") in further view of U.S Patent 8,554,758 issued to Larson James et al. (hereinafter as "Larson").

the instructions to perform the operations are structured as part of a microservice architecture.

Larson teaches the instructions to perform the operations are structured as part of a microservice architecture (Larson: Col 4, lines 51-56; Various embodiments of a method and apparatus for a general-purpose searchable data service are described. In one embodiment, the searchable data service may be implemented as a Web service that allows developers to store attributes, expressed as {name, value} pairs, that are associated with data objects (entities) in a data store. Col 34, lines 49-57; A searchable data service system may be implemented on a plurality of nodes. The nodes may be located in one data center or may be dispersed across two or more data centers. The data centers may be geographically dispersed. In one embodiment, the searchable data service may include at least a coordination subsystem, a query subsystem and a storage subsystem. In one embodiment, the plurality of nodes may include one or more coordinator nodes that implement the coordination subsystem, one or more query nodes (also referred to as query TSAR nodes) that implement the query subsystem, and one or more storage nodes that implement the storage subsystem {Examiner interprets this microservice service as building service in which stores data to deploy}).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system to perform operations to receive a set of image and metadata in which generate an index and extracting features from the index and receiving query image and metadata corresponding to the query images and processing the query images as taught by Gokturk to include generate a vector and performing a search to generate the ranking as taught by Yang to further include performing the operation utilizing a microservice architecture as taught by Larson. The modification to do so would provide better performance in modifying the search methods provided in Gokturk and Yang by including Larson’s architecture of incorporating a query cache in which improves queries retrieval more efficiently (Larson: Col 46, lines 29-34; The efficiency of query caching in query cache 364 may be a performance parameter that affects the overall performance of the searchable data service system. Overall performance of the system may be improved by resolving hot queries against the query cache 364 without having to go to the individual storage nodes 370 to retrieve the results sets).

Regarding claim 3, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach the microservice architecture includes an application programming interface configured to: receive testing data or changes to the microservice architecture; and provide the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture configuredto distribute the testing data or changes among individual microservices of the microservice architecture.

	Larson teaches the microservice architecture includes an application programming interface configured to: receive testing data or changes to the microservice architecture (Larson:Col 21, lines 34-53; In one embodiment, when there is a change in the storage subsystem 206, for example when a bucket is repartitioned, a partition is replicated, new storage nodes are added, new entries are added to a bucket, etc., the change may be communicated to the various node locators. Changes to the query subsystem 206, such as additions or removals of query nodes, may be communicated to the query anode, locators. In one embodiment, one local node locator may be initially updated in response to a change, and the change may then be propagated from that node locator to other node locators on other nodes in accordance with the gossip protocol.The searchable data service may include a communication mechanism among the various nodes and components that, for example, allows the storage and query node locators to monitor changes in the searchable data service implementation (e.g., added or removed nodes, replications, partitioning, writes to the storage subsystem 206, etc.) and to thus update the information stored in their respective tables according to the communicated update information); and 

provide the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture configured to distribute the testing data or changes among individual microservices of the microservice architecture (Larson: Col 20, lines 8-22; In one ).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system to perform operations to receive a set of image and metadata in which generate an index and extracting features from the index and receiving query image and metadata corresponding to the query images and processing the query images as taught by Gokturk to include generate a vector and performing a search to generate the ranking as taught by Yang to further include performing the operation utilizing a microservice architecture as taught by Larson. The modification to do so would provide better performance in modifying the search methods provided in Gokturk and Yang by including Larson’s architecture of incorporating a query cache in which improves queries retrieval more efficiently (Larson: Col 46, lines 29-34; The efficiency of query caching in query cache 364 may be a performance parameter that affects the overall performance of the searchable data service system. Overall performance of the system may be improved by resolving hot queries against the query cache 364 without having to go to the individual storage nodes 370 to retrieve the results sets).

Regarding claim 4, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach the microservice architecture includes: a health monitor microservice configured to collect data on health of individual microservices of the microservice architecture; and a system monitor application programming interface configured to receive health status from the health monitor microservice and to output the health status to a platform manager of a platform that hosts the microservice architecture.

	Larson teaches the microservice architecture includes: a health monitor microservice configured to collect data on health of individual microservices of the microservice architecture (Larson: Col 26, lines 45-53; Instead of repartitioning or replicating a partition as a reactionary response to problems or crises, the searchable data service may provide one or more mechanisms that enable nodes to monitor the use and health of various resources on the nodes, including storage resources on storage nodes within the storage subsystem 206, to share the health information among nodes within the searchable data service, and to proactively work to avoid potential high stress or load on various resources within the searchable data service); and

a system monitor application programming interface configured to receive health status from the health monitor microservice and to output the health status to a platform manager of a platform that hosts the microservice architecture (Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system to perform operations to receive a set of image and metadata in which generate an index and extracting features from the index and receiving query image and metadata corresponding to the query images and processing the query images as taught by Gokturk to include generate a vector and performing a search to generate the ranking as taught by Yang to further include performing the operation utilizing a microservice architecture as taught by Larson. The modification to do so would provide better performance in modifying the search methods provided in Gokturk and Yang by including Larson’s architecture of incorporating a query cache in which improves queries retrieval more efficiently (Larson: Col 46, lines 29-34; The efficiency of query caching in query cache 364 may be a performance parameter that affects the overall performance of the searchable data service system. Overall performance of the system may be improved by resolving hot queries against the query cache 364 without having to go to the individual storage nodes 370 to retrieve the results sets).

	Regarding claim 5, the modification of Gokturk, Yang, and Larson teaches claimed invention substantially as claimed, and Yang further teaches the multiple rankers include a first level ranking microservice and a second level ranking microservice configured such the first level ranking microservice operates on inputs from results of the search of the first index to generate first candidates and the second level ranking microservice is configured to limit ranking to the first candidates (Yang: 3.4 Aspect-based Image Re-ranking; After calculating the aspect matching score, we blend it with the visual appearance score Sappearance (normalized Hamming distance) from image ranking to obtain the final visual seai-ch score to re-rank the initial ranked list of product images, i,e,, effective similarity score 5 = lSappearancc + (l - A)Saspect· Linear combination allo,vs fast computation ,vithout performance degradation Figure 5 shows some examples where relevance is improved by aspect re-ranking, Re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product. 4.2 Image Ranking; When our core vision service (Figure 7) sends incoming search requests to the image ranking service, the requests could be served be any node in the cluster, ince each node is aware of the state of the cluster, it proxies incoming requests to all other nodes including itself. Each node further looks through partitions assigned to it and finds the closest N listings for a given image hash if it has categories mentioned in the request (Figure 8). Each node divides category partition into a set of sub-partitions of the same number of available CPU cores and executes search in parallel to find the nearest N items).  

	Regarding claim 6, the modification of Gokturk, Yang, and Larson teaches claimed invention substantially as claimed, and Yang further teaches the microservice architecture includes a microservice to remove duplicate images based on results output from the second level ranking microservice (Yang: 3.1 Category Recognition; The network was trained from scratch based on a large set of images from diverse eBay product categories including fashion, toys, electronics, sporting goods, etc. we remove any duplicate images and split the dataset into a training set and a validation set, where every category has images in both training and validation sets. 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color).  

Regarding claim 7, the modification of LI, Larson, and Yang teaches claimed invention substantially as claimed, and Yang further teaches the microservice architecture includes a microservice to retrieve metadata associated with results output from the second level ranking microservice (Yang: 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color. After re-ranking by aspects, brand in top retrieved images match with query, In the third example, straps of the wedding dress get overlooked in the hash representations, re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product).  

Regarding claim 8, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach the microservice architecture is configured with data flow in the microservice architecture achieved via web calls.

	Larson teaches the microservice architecture is configured with data flow in the microservice architecture achieved via web calls (Larson: Col 63, lines 49-54 and lines 57-61; In one embodiment, remote administration 402 application may establish communications channels (e.g., RPC (Remote Procedure Call) or HTTP communications channels) with the local administration 412 modules at specified searchable data service nodes (hosts 410), and requests to monitor one or more searchable data service components 414…requests that those searchable data service monitoring to the local administration 412 module. The local administration 412 modules forward these messages to the remote administration 402 application).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system to perform operations to receive a set of image and metadata in which generate an index and extracting features from the index and receiving query image and metadata corresponding to the query images and processing the query images as taught by Gokturk to include generate a vector and performing a search to generate the ranking as taught by Yang to further include performing the operation utilizing a microservice architecture as taught by Larson. The modification to do so would provide better performance in modifying the search methods provided in Gokturk and Yang by including Larson’s architecture of incorporating a query cache in which improves queries retrieval more efficiently (Larson: Col 46, lines 29-34; The efficiency of query caching in query cache 364 may be a performance parameter that affects the overall performance of the searchable data service system. Overall performance of the system may be improved by resolving hot queries against the query cache 364 without having to go to the individual storage nodes 370 to retrieve the results sets).

Regarding claim 12, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach receiving, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture; receiving, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture; providing the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture distributing, from the upgrade coordinator, the testing data or changes among the individual microservices of the microservice architecture.

Larson teaches receiving, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture(Larson:Col 21, lines 34-53; In one embodiment, when there is a change in the storage subsystem 206, for example when a bucket is repartitioned, a partition is replicated, new storage nodes are added, new entries are added to a bucket, etc., the change may be communicated to the various node locators. Changes to the query subsystem 206, such as additions or removals of query nodes, may be communicated to the query anode, locators. In one embodiment, one local node locator may be initially updated in response to a change, and the change may then be propagated from that node locator to other node locators on other nodes in accordance with the gossip protocol.The searchable data service may include a communication mechanism among the various nodes and components that, for example, allows the storage and query node locators to monitor changes in the searchable data service implementation (e.g., added or removed nodes, replications, update the information stored in their respective tables according to the communicated update information); 

providing the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture(Larson: Col 20, lines 8-22; In one embodiment, there may be two or more coordinator nodes and/or request routers 202 to distribute load and to provide redundancy by guarding against a single point of failure. Request router(s) 202 and one or more other associated components, which may reside on one or more coordinator nodes, may constitute a coordination subsystem or coordination service. Request router 202 examines an incoming service request to determine if the request is a storage node request or a query node request, determines an appropriate node ( e.g., storage node or query node) to receive the request, and forwards the request to the determined node the searchable data service implementation. If the request is a storage node request, the client is requesting a write operation ( e.g., add, delete, or replace) to indexing information stored in a bucket); and

distributing, from the upgrade coordinator, the testing data or changes among the individual microservices of the microservice architecture (Larson: Col 20, lines 8-22; In one embodiment, there may be two or more coordinator nodes and/or request routers 202 to distribute load and to provide redundancy by guarding against a single point of failure. Request router(s) 202 and one or more other associated ).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system to perform operations to receive a set of image and metadata in which generate an index and extracting features from the index and receiving query image and metadata corresponding to the query images and processing the query images as taught by Gokturk to include generate a vector and performing a search to generate the ranking as taught by Yang to further include performing the operation utilizing a microservice architecture as taught by Larson. The modification to do so would provide better performance in modifying the search methods provided in Gokturk and Yang by including Larson’s architecture of incorporating a query cache in which improves queries retrieval more efficiently (Larson: Col 46, lines 29-34; The efficiency of query caching in query cache 364 may be a performance parameter that affects the overall performance of the searchable data service system. Overall performance of the system may be improved by resolving hot queries against the query cache 364 without having to go to the individual storage nodes 370 to retrieve the results sets).

	Regarding claim 13, the modification of LI and Yang teaches claimed invention substantially as claimed, however the modification of LI and Yang does not explicitly teach collecting, in a health monitor microservice, data on health of the microservices of the microservice architecture; receiving, in a system monitor application programming interface configured as a microservice of the microservice architecture, health status from the health monitor microservice; and outputting the health status from the system monitor application programming interface to a platform manager of a platform that hosts the microservice architecture.

	Larson teaches collecting, in a health monitor microservice, data on health of the microservices of the microservice architecture (Larson: Col 26, lines 45-53; Instead of repartitioning or replicating a partition as a reactionary response to problems or crises, the searchable data service may provide one or more mechanisms that enable nodes to monitor the use and health of various resources on the nodes, including storage resources on storage nodes within the storage subsystem 206, to share the health information among nodes within the searchable data service, and to proactively work to avoid potential high stress or load on various resources within the searchable data service); 

receiving, in a system monitor application programming interface configured as a microservice of the microservice architecture, health status from the health monitor microservice(Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation); and

outputting the health status from the system monitor application programming interface to a platform manager of a platform that hosts the microservice architecture(Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system to perform operations to receive a set of image and metadata in which generate an index and extracting features from the index and receiving query image and metadata corresponding to the query images and processing the query images as taught by Gokturk to include generate a vector and performing a search to generate the ranking as taught by Yang to further include performing the operation utilizing a microservice architecture as taught by Larson. The modification to do so would provide better performance in modifying the search methods provided in Gokturk and Yang by including Larson’s architecture of incorporating a query cache in which improves queries retrieval more efficiently (Larson: Col 46, lines 29-34; The efficiency of query caching in query cache 364 may be a performance parameter that affects the overall performance of the searchable data service system. Overall performance of the system may be improved by resolving hot queries against the query cache 364 without having to go to the individual storage nodes 370 to retrieve the results sets).

	Regarding claim 19, the modification of LI and Yang teaches claimed invention substantially as claimed, however the modification of LI and Yang does not explicitly teach receive, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture; provide the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture; distribute, from the upgrade coordinator, the testing data or changes among the individual microservices of the microservice architecture.

	Larson teaches receive, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture(Larson:Col 21, lines 34-53; In one embodiment, when there is a change in the storage subsystem 206, for example when a bucket is repartitioned, a partition is replicated, new storage nodes are added, new entries are added to a bucket, etc., the change may be communicated to the various node locators. Changes to the query subsystem 206, such as additions or removals of query nodes, may be communicated to the query anode, locators. In one embodiment, one local node locator may be initially updated in response to a change, and the change may then be propagated from that node locator to other node locators on other nodes in accordance with the gossip protocol.The searchable data service may include a communication mechanism among the various nodes and components that, for example, allows the storage and query node locators to monitor changes in the searchable data service implementation (e.g., added or removed nodes, replications, partitioning, writes to the storage subsystem 206, etc.) and to thus update the information stored in their respective tables according to the communicated update information);

 provide the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture (Larson: Col 20, lines 8-22; In one embodiment, there may be two or more coordinator nodes and/or request routers 202 to distribute load and to provide redundancy by guarding against a single point of failure. Request router(s) 202 and one or more other associated components, which may reside on one or more coordinator nodes, may constitute a coordination subsystem or coordination service. Request router 202 examines an incoming service request to determine if the request is a storage node request or a query node request, determines an appropriate node ( e.g., storage node or query node) to receive the request, and forwards the request to the determined node the searchable data service implementation. If the request is a storage node request, the client is requesting a write operation ( e.g., add, delete, or replace) to indexing information stored in a bucket); and 

distribute, from the upgrade coordinator, the testing data or changes among the individual microservices of the microservice architecture (Larson: Col 20, lines 8-22; In one embodiment, there may be two or more coordinator nodes and/or request routers 202 to distribute load and to provide redundancy by guarding against a single point of failure. Request router(s) 202 and one or more other associated components, which may reside on one or more coordinator nodes, may constitute a coordination subsystem or coordination service. Request router 202 examines an incoming service request to determine if the request is a storage node request or a query node request, determines an appropriate node ( e.g., storage node or query ).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system to perform operations to receive a set of image and metadata in which generate an index and extracting features from the index and receiving query image and metadata corresponding to the query images and processing the query images as taught by Gokturk to include generate a vector and performing a search to generate the ranking as taught by Yang to further include performing the operation utilizing a microservice architecture as taught by Larson. The modification to do so would provide better performance in modifying the search methods provided in Gokturk and Yang by including Larson’s architecture of incorporating a query cache in which improves queries retrieval more efficiently (Larson: Col 46, lines 29-34; The efficiency of query caching in query cache 364 may be a performance parameter that affects the overall performance of the searchable data service system. Overall performance of the system may be improved by resolving hot queries against the query cache 364 without having to go to the individual storage nodes 370 to retrieve the results sets).

	Regarding claim 20, the modification of LI and Yang teaches claimed invention substantially as claimed, however the modification of LI and Yang does not explicitly teach collect, in a health monitor microservice, data on health of the microservices of the microservice architecture; receive, in a system monitor application programming interface configured as a microservice of the microservice architecture, health status from the health monitor microservice; and output the health status from the system monitor application programming interface to a platform manager of a platform that hosts the microservice architecture.

	Larson teaches collect, in a health monitor microservice, data on health of the microservices of the microservice architecture (Larson: Col 26, lines 45-53; Instead of repartitioning or replicating a partition as a reactionary response to problems or crises, the searchable data service may provide one or more mechanisms that enable nodes to monitor the use and health of various resources on the nodes, including storage resources on storage nodes within the storage subsystem 206, to share the health information among nodes within the searchable data service, and to proactively work to avoid potential high stress or load on various resources within the searchable data service); 

receive, in a system monitor application programming interface configured as a microservice of the microservice architecture, health status from the health monitor microservice (Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation); and 

output the health status from the system monitor application programming interface to a platform manager of a platform that hosts the microservice architecture (Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system to perform operations to receive a set of image and metadata in which generate an index and extracting features from the index and receiving query image and metadata corresponding to the query images and processing the query images as taught by Gokturk to include generate a vector and performing a search to generate the ranking as taught by Yang to further include performing the operation utilizing a microservice architecture as taught by Larson. The modification to do so would provide better performance in modifying the search methods provided in Gokturk and Yang by including Larson’s architecture of incorporating a query cache in which improves queries retrieval more efficiently (Larson: Col 46, lines 29-34; The efficiency of query caching in query cache 364 may be a performance parameter that affects the overall performance of the searchable data service system. Overall performance of the system may be improved by resolving hot queries against the query cache 364 without having to go to the individual storage nodes 370 to retrieve the results sets).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2013/0083999 issued to Bhardwaj et al. (hereinafter as “Bhardwaj”) teaches obtaining image feature data of images in which extract the images and determine dimensional sampling and analyze a pattern to deliver a result of the image to the user.
U.S Patent Application Publication 2003/0012428 issued to Tanveer Fathima Syeda-Mahmood (hereinafter as “Syeda-Mahmood”) teaches images in an image database that are indexed where the user is able to querying images to find similar image. 
U.S Patent Application Publication 2006/0106792 issued to Anna L. Patterson (hereinafter as “Patterson”) teaches information retrieval system that uses phrases in documents where the document are indexed according to the primary and secondary based on their relevance.
U.S Patent Application Publication 2013/0121600 issued to Lin et al. (hereinafter as “Lin”) teaches set of images that are characterized according to features where the features are based density and sparse where the images are ranked based on the bag-of-features operation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

1/15/2021
/ANDREW N HO/Examiner
Art Unit 2162